Citation Nr: 0803030	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-34 965	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to February 8, 2002 
for the grant of service connection for irritable bowel 
syndrome (IBS) as secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from July 1962 to 
July 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

Following the decision of the Board in January 2004, a 
February 2004 rating decision effectuated the grant of 
service connection for IBS on February 8, 2002; and the 
veteran timely appealed the effective date of the grant of 
service connection.  



FINDING OF FACT

The veteran is not shown to have applied to reopen his 
previously denied claim of service connection for IBS earlier 
than February 8, 2002.  



CONCLUSION OF LAW

An effective date prior to February 8, 2002, the date of 
receipt of the veteran's reopened claim, for the grant of 
service connection for IBS is not assignable.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran a letter in July 2005 in which he was 
informed of the requirements needed to establish entitlement 
to an earlier effective date.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims was granted.  However, as his claims are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
sending this case to the RO for examination is not pertinent 
to a claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis

The veteran asserts that the effective date for the grant of 
service connection for IBS should be earlier than February 
2002 because there was favorable evidence of record  at the 
time that his original claim had been denied.  

The Board notes in this regard that the veteran was granted 
service connection for PTSD by rating decision in June 1984 
and assigned a 10 percent evaluation effective on November 7, 
1983.  

According to the applicable regulations, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The original claim of service connection for a 
gastrointestinal condition was denied by the RO in a rating 
decision in March 1986.  A March 1986 VA letter to the 
veteran did not address service connection for 
gastrointestinal disorder among the conditions noted.  

A May 1987 statement from the veteran again mentioned his 
claim of service connection for a gastrointestinal condition, 
and a June 1987 VA letter to the veteran denied service 
connection for this condition.  

The veteran next filed a claim in December 1992 asserting 
that the March 1986 denial of service connection involved 
clear and unmistakable error (CUE) because there was medical 
evidence showing that his IBS was due to the service-
connected PTSD to support his claim at that time.  

In January 1993, VA sent a letter to the veteran denying CUE 
in the March 1986 denial.  A Notice of Disagreement was 
received from the veteran later in January 1993.  

The RO issued a June 1995 Statement of the Case that 
determined that the March 1986 denial did not involve CUE.  
No timely Substantive Appeal was received from the veteran.  
Accordingly, the VA decision denying the claim of CUE in the 
March 1986 rating action became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

The first correspondence after June 1995 to refer to a 
gastrointestinal disorder was a statement on behalf of the 
veteran requesting service connection for IBS as secondary to 
service-connected PTSD, which was received by VA on February 
8, 2002.  

Based on the medical evidence of record, the Board granted 
service connection for IBS in January 2004 and a February 
2004 rating decision assigned a 30 percent evaluation 
effective on February 8, 2002, the date of the reopened 
claim.  

The veteran was notified of this decision later in February 
2002, and timely appealed the effective date of the grant of 
service connection for his IBS.  

Because the applicable VA regulations provide that the 
effective date for service connection for a reopened claim is 
the later of the date of receipt of the claim or the date 
entitlement arose, the effective date in this case is 
February 8, 2002 and can be no earlier than the date of 
claim.  

Accordingly, an effective date prior to the February 8, 2002 
date of the reopened claim cannot be assigned under the law.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  



ORDER

The claim for an effective date prior to February 8, 2002 for 
the grant of service connection for IBS is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


